Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Constans (US 2012/0073450) in view of Kennedy (US 6,506,545), further in view of Fournier (FR 2586922), and further in view of Miyahara (US 5,279,213).
Regarding claim 1, Constans teaches a food steamer (Fig. 1), comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base (as shown in Fig. 1); a lid (lid 3; Fig. 1) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway extending from said boiler to said lid (i.e. pathway that extends from the boiler to radial steam channel 31, Fig. 1) for directing steam generated by said boiler into said container through said lid (through radial steam channel 31, Fig. 1; p.0050-0052); and a control unit (p.0063; “control means”) configured to control operation of said food steamer (p.0063).
Constans fails to disclose wherein the control unit responds to a user input; wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid; wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor lid is removed from said cooking container.
Kennedy teaches a food preparation system having a control unit (microprocessor acting as a “special purpose computer”, see at least Col. 2, lines 58-61; Col. 6, lines 30-38) configured to control operation of the food preparation system in response to a user input (“custom made settings”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans with Kennedy, by utilizing in Constans, a microprocessor, with similar capabilities to what Kennedy teaches, in order to create and select custom made settings suitable for Constans’s food preparation system.
Constans and Kennedy combined fail to disclose wherein said lid includes a housing containing a portion of said steam flow pathway, said housing extending from a top of said lid beyond a peripheral edge of said lid; wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) including a housing containing a portion of said steam flow pathway (pathway within portions 51 and 49), said housing extending from a top of said lid beyond a peripheral edge of said lid (as shown in Fig. 7); and wherein a portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base (as shown in Fig. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans and Kennedy, with Fournier, by providing a portion of the steam flow pathway within a housing of the lid, for a better control of the steam flow.
Constans, Kennedy and Fournier combined fail to disclose wherein a portion of said housing located beyond said peripheral edge of said lid includes an element configured to interface with a sensor associated with said base when said lid is received atop said cooking container in such a manner that said portion of said steam flowpath within said housing is aligned with a portion of said steam flowpath within said base; and wherein said control unit is configured to automatically deactivate said boiler when said element does not interface with said sensor.
Miyahara teaches an apparatus for producing prepared foods wherein a portion (a portion of the housing of the lid (combination of 9, 11 and 13) comprising an L shaped end contacting switch 16) of the housing of the lid located beyond a peripheral edge of said lid includes an element (L shaped end of the lid contacting the switch 16) configured to interface with a sensor (16) associated with a base (as shown in Fig. 2) when said lid is received atop said cooking container (1) (Col. 3, lines 55-60); and wherein said control unit is configured to automatically deactivate said apparatus when said element does not interface with said sensor (Col. 7, lines 10-22).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy and Fournier, with Miyahara, by providing an element in the lid for interfering with a sensor in the base when the lid is received atop the cooking container, for the advantages of detecting proper placement of the lid for safety reasons.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Constans, Kennedy, Fournier and Miyahara as set forth above, and further in view of Troupe (US 2,500,219).
Regarding claim 2, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, a water reservoir receivable by said base, said water reservoir being in fluid communication with said boiler via a valve assembly.
Troupe discloses a steam food defroster (Fig. 1-3) having a water reservoir (18) receivable by a base, the water reservoir being in fluid communication with a boiler (20) via valve assembly (water valve; Col. 3, lines 22-35).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a water reservoir in fluid communication with the boiler via a valve assembly, as disclosed by Troupe, for the advantages of controlling water and steam flow.
Regarding claim 3, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein: said lid includes a steam release valve for permitting an egress of steam from said cooking container.
Troupe teaches a steam food defroster (Fig. 1-3) having a steam relief valve (104) for permitting excess steam to flow from the housing (Col. 4, lines 45-50).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a relief valve, as disclosed by Troupe, for the advantages of controlling steam flow.
Regarding claim 4, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein said steam flow pathway includes a condensing chamber intermediate said boiler and said lid.
Troupe teaches a steam food defroster (Fig. 1-3) wherein said steam flow pathway includes a condensing chamber (84) (Col. 4, lines 24-28).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Troupe, by providing a condensing chamber, as disclosed by Troupe, for the advantages of controlling steam flow.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Constans, Kennedy, Fournier and Miyahara as set forth above, and further in view of Ely (US 2006/0182862).
Regarding claim 6, Constans, Kennedy, Fournier and Miyahara combined teach wherein the control unit is configured to carry out a pre-programmed cooking cycle in response to the user input (Kennedy; as set forth in the rejection of claim 1; Col. 2, lines 58-61; Col. 6, lines 30-38).
Constans, Kennedy, Fournier and Miyahara combined fail to disclose wherein the control panel accepts a user input.
Ely teaches a food steamer (Fig. 1) that has a control panel that accepts a user input (p.0037).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Ely, by utilizing a control panel that accepts a user input with the food steamer of Constans, Kennedy, Fournier and Miyahara, in order to provide a convenient means for inputting the custom made settings.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Constans and Kennedy as set forth above, and further in view of Wust (US 4,823,767).
Regarding claim 7, Constans, Kennedy, Fournier and Miyahara combined teach all the elements of the claimed invention as set forth above, except for, wherein said boiler includes a first heating element and a second heating element; wherein said first and said second heating element are independently controllable.
Wust teaches an apparatus for steaming food having a plurality of heaters (5 and 6) in which heater (5) is connected with temperature sensor (22) and heater (6) is connected with temperature sensor (70) so that control device (9) is capable of controlling the heaters individually.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy, Fournier and Miyahara, with Wuss, by employing the plurality of heaters of Wust, in order to allow for enhanced control of the boiling process.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Constans and Kennedy as set forth above, and further in view of Han (US 5,786,577).
Regarding claim 9, Constans teaches food steamer (Fig. 1) comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base (as shown in Fig. 1); a lid (3) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base (as shown in Fig. 1); a steam flow pathway (radial steam channel 31; Fig. 1) extending from said boiler to said lid for directing steam generated by said boiler into said container through said lid (via/through orifice 34; Fig. 1; p.0047; alternatively, via/through what the abstract of Constans mentions: “the lid comprises a radial steam channel 31…”).
Constans fails to disclose a control unit configured to control operation of said food steamer in response to a user input; and a condensing chamber located above said boiler along said steam flow pathway, said condensing chamber having an enlarged flow area as compared to said steam flow pathway; wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler.
Kennedy teaches a food preparation system having a control unit (microprocessor acting as a “special purpose computer”; see at least Col. 2, lines 58-61; Col. 6, lines 30-38) configured to control operation of the food preparation system in response to a user input (“custom made settings”).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, with Kennedy, by utilizing in Constans, a microprocessor, with similar capabilities to what Kennedy teaches, in order to control operation of said food steamer in response to a user input, in order to create and select custom made settings suitable for Constans’ food preparation system.
Constans and Kennedy combined fail to disclose a condensing chamber located above said boiler along said steam flow pathway, said condensing chamber having an enlarged flow area as compared to said steam flow pathway; wherein said condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to said boiler.
Han discloses a boiler (5) having a condensing chamber (passage C is considered a chamber).  Steam would be expected to condense along the walls of passage C, particularly in the area where the passage C forms a right angle turn, and flow along the walls back towards the boiler (5).  Steam (S) shoots out of passage ©.  Connected to the underside of the boiler is a valve (6) and drainage bucket (7).  See Col. 1, lines 45-58.
This type of boiler and valve drainage arrangement could be expected to be advantageous for draining unwanted water from the broiler, and forming a discrete passage for shooting out a pressurized flow of steam (i.e. S, Fig. 2).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans and Kennedy, with Han, by providing a condensing chamber above the boiler along the steam flow pathway, wherein the condensing chamber is configured to receive rising steam from said boiler and to facilitate condensing of a portion of said rising steam within said condensing chamber, for direction back to the boiler.
This modification would be advantageous because unwanted water could be drained from the boiler, a discrete passage for shooting out a pressurized flow of steam would be in effect.
Regarding the limitation of the “condensing chamber having an enlarged flow are as compared to said steam flow pathway”, it is the Examiner’s position that it is well-known and expedient in the art to modify the specific flow areas of liquid conduits relative to one another.
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans, Kennedy and Han, by further modifying the condensing chamber to have an enlarged flow area as compared to the steam flow pathway, in order to increase the pressure of steam as it travels towards the container, thereby more efficiently delivering steam into the container.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Constans in view of Fournier.
Regarding claim 10, Constans teaches a food steamer (Fig. 1), comprising a base (the outermost wall of Fig. 1, unlabeled); a cooking container (removable basket 21; Fig. 1) receivable by said base for receiving a food item (as shown in Fig. 1; abstract); a lid (3) receivable atop said cooking container (as shown in Fig. 1); a boiler (steam generator 1; Fig. 1) housed within the base for heating water to generate steam; a steam flow pathway (radial steam channel 31; Fig. 1) outside of said cooking container (as shown in Fig. 1), for directing said steam from said boiler into said container through said lid (via/through orifice 34; Fig. 1; p.0047; alternatively, via/through what the abstract of Constans mentions: “the lid comprises a radial steam channel 31…”), such that said steam reaches said food item when it descends downwardly from said lid, and only thereafter reaching the top part of said food item (as shown in Exhibit A and B below).

Exhibit A (see Exhibit A, continued, showing a close-up of Fig. 1)

    PNG
    media_image1.png
    828
    771
    media_image1.png
    Greyscale



Exhibit A Continued (It is the Examiner’s position that Constans’ device is capable of holding a little piece of food, drawn out below, and steam would travel in the manner shown by the manually drawn arrows, resulting in the steam “descends downwardly from said lid, and only thereafter reaching the top part of said food item” as claimed)

    PNG
    media_image2.png
    796
    830
    media_image2.png
    Greyscale



Exhibit B


    PNG
    media_image3.png
    825
    716
    media_image3.png
    Greyscale


Constans fails to disclose wherein said steam exits said lid adjacent to a sidewall of said cooking container.
Fournier teaches a steam cooker-mixer (Fig. 1-7) comprising a lid (4) wherein said steam exits said lid adjacent to a sidewall of said cooking container (3) (as shown in Fig. 7).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the food steamer of Constans with Fournier, by having the steam exit the lid adjacent to a sidewall of said cooking container, for the advantages of having a better control of the steam flow.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/31/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761